            Case 2:15-cr-00205-TLN-EFB Document 135 Filed 02/27/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-205-TLN-EFB
11
                                   Plaintiff,
12                                                       GOVERNMENT’S MOTION FOR LEAVE TO
                             v.                          FILE ON MARCH 23, 2020
13
     MATTHEW MULLER,
14                                                       COURT: Hon. Edmund F. Brennan
                                  Defendant.
15

16

17           The Government respectfully requests an extension of time to file responses to defendant’s

18 recent filings (Dkts. 130, 131, 132) and a motion to dismiss. The undersigned AUSA has had

19 management duties, motions practice in the Ninth Circuit, work on an investigation, and personal matter

20 that diverted attention from these filings.
21           The defendant has consistently sought delay in this litigation and cannot reasonably claim

22 prejudice by a three-week extension. The Government regrets having to request this extension, and

23 //

24 //

25 //

26 //

27 //

28 //


        MOTION FOR EXTENSION OF TIME                     1
           Case 2:15-cr-00205-TLN-EFB Document 135 Filed 02/27/20 Page 2 of 2

 1 sincerely wants to put a well-reasoned motion to dismiss before the Court as soon as practicable.

 2

 3                                                         Respectfully submitted
     Dated: February 27, 2020                              MCGREGOR W. SCOTT
 4                                                         United States Attorney
 5
                                                     By: /s/ MATTHEW D. SEGAL
 6                                                       MATTHEW D. SEGAL
                                                         Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      MOTION FOR EXTENSION OF TIME                     2
